*500ORDER
PER CURIAM.
On consideration of petitioner’s petition for rehearing or rehearing en banc, the opposition thereto, respondent’s supplemental memorandum, and the supplemental memorandum of the Board on Professional Responsibility and Bar Counsel, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that the petition for rehearing en banc is granted and the opinion and judgment of July 10, 1995 are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc on Tuesday, May 7, 1996, at 9:30 a.m. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk within 10 days from the date of this order.